812 F.2d 1400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry CASH, Plaintiff-Appellant,v.M.C. SAMBERG, Warden, Sgt. Brown, Investigator, J.E. Green,Lieutenant, Lt. Parker, Defendants-Appellees.
No. 86-6807.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1986.Decided Feb. 17, 1987.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 86-799-AM).
Larry Cash, appellant pro se.
Mary Sue Terry, Office of the Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Larry Cash appeals the district court order dismissing without prejudice this action brought under 42 U.S.C. Sec. 1983 for failure to exhaust administrative remedies.  By order entered on July 14, 1986, the district court, acting pursuant to 42 U.S.C. Sec. 1997, continued the action for 90 days to permit Cash to exhaust his administrative remedies through the Virginia Inmate Grievance Procedures.  It directed Cash to advise the court within 100 days of the result of the administrative proceedings and if he desired to reassert his claim before the court.  It warned Cash that failure to so advise the court would result in dismissal of his case.  The district court dismissed the case upon expiration of the 100 day period, Cash not having complied with its July 14 order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997.  Its dismissal of Cash's action, without prejudice, when Cash failed to comply with its order that he establish exhaustion, was not an abuse of discretion.  Therefore, we affirm the judgment below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.

AFFIRMED